Citation Nr: 1404408	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating higher than10 percent for residuals of squamous cell carcinoma of the larynx due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which increased from 0 to 10 percent the rating for the residuals of squamous cell carcinoma of the larynx, retroactively effective from June 24, 2009.  The Veteran appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability unless and until he receives the highest possible rating or expressly indicates he is content with a lesser rating, albeit higher than he had).  

He had a video-conference hearing in February 2013.  The undersigned Veterans Law Judge (VLJ) of the Board presided and a transcript of the hearing is of record.

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, further development of this claim is essential to its fair disposition.

Additional medical comment is needed to assist the Board in assessing the present severity of this service-connected disability in terms that specifically comport with the applicable rating criteria.  A higher 30 percent rating, which is the maximum possible rating under the applicable diagnostic code (DC), is warranted if there is consequent hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Whereas a 10 percent rating, in comparison, requires hoarseness, with inflammation of cords or mucous membrane.  See 38 C.F.R. § 4.97, DC 6516 (2013).

In assigning a higher 10 percent rating, but denying an even higher 30 percent rating, the RO concluded the Veteran does not have nodules on his vocal cord or the required thickening and hoarseness.  Contrary to that conclusion, the Veteran testified during his more recent hearing that he had undergone extensive treatment for this disability.  He also claimed that, although his voice is better in the beginning of the day, it progressively decreases greatly in quality over the course of the day, becoming more and more raspy and hoarse, indeed, to the point that he loses his voice entirely.

He further testified that his disability affects his employment, though he stopped short of alleging that he is unemployable on account of this service-connected disability so as to also warrant granting a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009); Mayhue v. Shinseki, 24 Vet. App. 273 (2011); and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (collectively indicating that a derivative TDIU claim is raised when a Veteran alleges he is unemployable on account of the disability for which he is requesting a higher rating, meaning incapable of obtaining and maintaining substantially gainful employment because of it versus employment, instead, which would only be considered at most marginal in comparison).

Private medical treatment records from June to July 2007 show he was diagnosed with a lesion of the left vocal fold, probably cancerous, and resultantly subsequently underwent surgery to have it removed.  

He last had a VA compensation examination concerning this disability in September 2009, so some 41/2 years ago.  Based on the private treatment records and physical examination of the Veteran, the examiner diagnosed the Veteran with squamous cell carcinoma of the larynx, presumptively the result of exposure to Agent Orange during his service.

Also of record is a December 2009 letter from the Veteran's private physician.  In the letter, this private physician indicated the Veteran had undergone laser excision involving the removal of the surface of his left true vocal fold.  This commenting physician explained that the normally supple vibrating tissue on that fold was replaced with more stiff scar-like tissue.  As a result, the Veteran's serviceable voice was definitely abnormal and his pitch was higher than expected, and there was a husky or fuzzy quality.

The Veteran had another VA compensation examination in December 2009.  The examiner reported that videostrobolaryngoscopy had revealed a normal true vocal cord (TVC) mobility on each side, but the left TVC neo-cord was scarred with limited mucoal wave amplitude and pliability as compared to the right TVC.  He noted there was a mild left TVC concavity with slightly incomplete glottal closure and short closed-phase quotient.  He opined that the scar contour defect and impaired left TVC vibration were certainly results of the Veteran's left vocal cord cancer and subsequent surgery.  He noted that the dysphonia, increased vocal effort, and vocal deterioration each afternoon that result from the Veteran's altered physiology are also related to his vocal cord cancer and subsequent surgery.  It is nonetheless significant that the examiner did not address the diagnostic criteria, specifically, including in terms of whether the Veteran's left vocal cord disability was manifested by thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97, DC 6516.

Additionally, the Veteran testified that he still receives treatment for his disability.  So current treatment records should be obtained prior to a decision being rendered in this case.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's private treatment records from the Bastian Voice Institute or any other treatment facility he identifies, dated from December 2009 to the present.  The amount of effort needed to be expended in trying to obtain additional records depends on who has custody of them; if they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(e)(1) (2013). 

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected residuals of squamous cell carcinoma of the larynx.  All necessary diagnostic testing and evaluation should be performed.

The examiner must specifically comment on whether the residuals of the squamous cell carcinoma of the larynx include nodules.  The examiner also must specifically comment on whether there is:  (1) thickening of the cords, (2) polyps, (3) submucous infiltration, or (4) pre-malignant changes on biopsy. 


3.  Then readjudicate this claim for an even higher rating for this disability in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


